ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Lisa Marie Amundson committed professional misconduct warranting public discipline, namely, making knowingly false statements to a court and opposing counsel, in violation of Minn. R. Prof. Conduct 3.3(a)(1), 4.1, and 8.4(c) and (d). In a stipulation for discipline, respondent unconditionally admits the allegations of the petition, waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and with the Director recommends that the appropriate discipline is a public reprimand. Along with the stipulation for discipline, the Director included a memorandum indicating that a public reprimand is the appropriate discipline in light of evidence of mitigating factors present in this case.
[W]e have suspended attorneys for misrepresentations made to our judicial officers. In re Jensen, 542 N.W.2d 627, 634 (Minn.1996). We have suspended attorneys when the attorney’s misconduct involved a single misrepresentation to a court. See, e.g., In re Michael, 836 N.W.2d 753, 758-59, 767 (Minn.2013) (30-day suspension for making a false statement to a court, disobeying a court order, making a frivolous argument, and improperly accusing a judge of bias); In re Warpeha, 802 N.W.2d 361, 361 (Minn.2011) (order) (60-day suspension for making a false statement about the attorney’s criminal history during voir dire when he was a potential juror); In re Van Liew, 712 N.W.2d 758, 758 (Minn.2006) (order) (90-day suspension for making a false statement to a tribunal and failing to file opposition to a motion); In re Scott, 657 N.W.2d 567, 568 (Minn.2003) (order) (30-day suspension for making false statements to a court in attorney’s divorce and custody proceeding).
The court has independently reviewed the file and, in light of the evidence of mitigating factors, approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
' IT IS HEREBY ORDERED that:
1. Respondent Lisa Marie Amundson is publicly reprimanded; and
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT: .
/s/Alan C. Page Associate Justice